Title: To Thomas Jefferson from Brissot de Warville, 27 December 1786
From: Brissot de Warville, Jacques Pierre
To: Jefferson, Thomas



Monsieur
M Paris 27 Xbre. 1786

On ne peut pas trop tot mettre les fers au feu, Vu la Lenteur avec Laquelle Les afaires s’expedient ici. D’après La conversation que J’ai eue L’honneur d’avoir avec Vous, et une autre que J’ai eue ensuite avec M. de Crevecoeur, J’ai determiné M. Le Marquis du  Crest à choisir pour Le Prince un Ingenieur qui allat à Honfleur. Mais Il faut que Les Americains aient un representant à cette visite qui aide L’Ingenieur de ses Lumieres, dans le raport que cette affaire aura avec les Americains. Il n’apartient qu’à vous, et à M. Le Marquis de la fayette Le protecteur du commerce americain de le choisir. Ce meme Capitaine Coffin dont J’ai vu La Lettre adressée à M. de crevecoeur ne pourait il pas convenir.
Croiés que dans mon particulier Je ferai tout ce qui dependra de moi pour accelerer L’execution du projet. Aussitot Le procès-verbal fait, Je dresserai Le Memoire pour Le Gouvernement.
Si vous desiriés encore quelque renseignement de moi Je suis à vos ordres, et Je vous prie de me croire avec estime et respect Monsieur Votre trés humble et trés obeissant serviteur,

Brissot de: Warville

P.S. M. Le Mis. du crest ecrit à M. Le Marquis de la fayette La meme Lettre qu’à vous.

